DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-18 are pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a tactic tracking, evaluation and identification component means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (Patent Number 9514133) in view of DiSalvo (Publication Number 20080183639).

As per claim 1, Kursun teaches
A tactic identification search engine apparatus, comprising: (see abstract and background)
a memory; a component collection in the memory, including: a tactic tracking, evaluation and identification component; a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: (column 5, lines 5-25)
obtain, via at least one processor, a subscription request datastructure from a client, wherein the subscription request datastructure specifies a set of search targets;  (user specifies list of entities to track, column 12, lines 36-43)
retrieve, via at least one processor, a set of tactic definition datastructures, wherein each tactic definition datastructure specifies a time series of rules that define a tactic; (entities and analogous structures form entities to track, column 12, lines 39-42; time-varying weights, column 12, lines 55-60; for each entity use research report to generate signal with temporal specifications, column 13, lines 5-12 & 35-67)
Kursun does not explicitly indicate “obtain, via at least one processor, a tick notification comprising tick data for a tick associated with a target; add, via at least one processor, a contact datastructure corresponding to each retrieved tactic definition datastructure to a tracking list of contact datastructures for the target, wherein each contact datastructure specifies a time series of ticks; append, via at least one processor, the tick data for the tick to a contact datastructure's time series of ticks, for each contact datastructure in the tracking list of contact datastructures for the target; evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules to classify the respective contact datastructure, for each contact datastructure in the tracking list of contact datastructures for the target; determine, via at least one processor, a set of identified tactic contact datastructures, from the evaluated contact datastructures, wherein each contact datastructure in the set of identified tactic contact datastructures is classified as an identified tactic; determine, via at least one processor, that the target corresponds to a search target specified in the set of search targets; and notify, via at least one processor, the client regarding the set of identified tactic contact datastructures”.
However, DiSalvo discloses “obtain, via at least one processor, a tick notification comprising tick data for a tick associated with a target;” (collect streaming sales data for ticker in ticker list including tick data, paragraph [0103],[0133]), “add, via at least one processor, a contact datastructure corresponding to each retrieved tactic definition datastructure to a tracking list of contact datastructures for the target, wherein each contact datastructure specifies a time series of ticks;” (time and sales for tickers in tick list including tick data, paragraph [0134]), “append, via at least one processor, the tick data for the tick to a contact datastructure's time series of ticks, for each contact datastructure in the tracking list of contact datastructures for the target;” (save market maker data for all symbols in ticker list, paragraph [0133]-[0134]), “evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules to classify the respective contact datastructure, for each contact datastructure in the tracking list of contact datastructures for the target;” (identify trading pattern for given time window, paragraph [0071]-[0073],[0099]), “determine, via at least one processor, a set of identified tactic contact datastructures, from the evaluated contact datastructures, wherein each contact datastructure in the set of identified tactic contact datastructures is classified as an identified tactic; determine, via at least one processor, that the target corresponds to a search target specified in the set of search targets; and notify, via at least one processor, the client regarding the set of identified tactic contact datastructures” (determine thresholds for buying/selling securities based on identified pattern type, paragraph [0216]-[0217]; alert user when pattern indicator is identified, paragraph [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.
 
As per claim 2, Kursun teaches
a search target is a security identifier. (column 12, lines 36-43)
 
As per claim 3, Kursun teaches
a tactic definition datastructure further specifies […]. (entities and analogous structures form entities to track, column 12, lines 39-42)
Kursun does not expressly show a minimum length, a maximum length, and a minimum signal to noise ratio.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The previously claimed steps would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using any type of data having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

 As per claim 4, Kursun teaches
a rule in a time series of rules that define a tactic is associated with a time sequence. (for each entity use research report to generate signal with temporal specifications, column 13, lines 5-12 & 35-67)
 
As per claim 5,
Kursun does not explicitly indicate “a rule in a time series of rules that define a tactic is defined relative to previously matched ticks”.
However, DiSalvo discloses “a rule in a time series of rules that define a tactic is defined relative to previously matched ticks” (paragraphs [0073],[0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 6,
Kursun does not explicitly indicate “the tick data for the tick comprises trades data or quotes data for the target”.
However, DiSalvo discloses “the tick data for the tick comprises trades data or quotes data for the target” (paragraph [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 7, Kursun teaches
a contact datastructure further comprises […]. (entities and analogous structures form entities to track, column 12, lines 39-42)
Kursun does not expressly show a match positions filter.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The previously claimed steps would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using any type of data having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 8, Kursun teaches
a contact datastructure further comprises […]. (entities and analogous structures form entities to track, column 12, lines 39-42)
Kursun does not expressly show a datastructure containing copies of matching ticks.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The previously claimed steps would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using any type of data having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 9,
Kursun does not explicitly indicate “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: apply, via at least one processor, a match positions filter to a contact datastructure's time series of ticks to determine ticks in the contact datastructure's time series of ticks that satisfied previously applied rules from the contact datastructure's corresponding time series of rules”.
However, DiSalvo discloses “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: apply, via at least one processor, a match positions filter to a contact datastructure's time series of ticks to determine ticks in the contact datastructure's time series of ticks that satisfied previously applied rules from the contact datastructure's corresponding time series of rules” (paragraphs [0073],[0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 10,
Kursun does not explicitly indicate “the instructions to evaluate a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules further comprise instructions to evaluate the respective contact datastructure's time series of ticks with regard to a reject rule”.
However, DiSalvo discloses “the instructions to evaluate a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules further comprise instructions to evaluate the respective contact datastructure's time series of ticks with regard to a reject rule” (paragraphs [0099],[0213]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 11,
Kursun does not explicitly indicate “the instructions to evaluate a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules further comprise instructions to evaluate the respective contact datastructure's time series of ticks with regard to a match rule”.
However, DiSalvo discloses “the instructions to evaluate a contact datastructure's time series of ticks with regard to the respective contact datastructure's corresponding time series of rules further comprise instructions to evaluate the respective contact datastructure's time series of ticks with regard to a match rule” (paragraphs [0099],[0213]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 12,
Kursun does not explicitly indicate “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to a minimum length”.
However, DiSalvo discloses “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to a minimum length” (paragraph [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 13,
Kursun does not explicitly indicate “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to a maximum length”.
However, DiSalvo discloses “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure's time series of ticks with regard to a maximum length” (paragraph [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun and DiSalvo because using the steps claimed would have given those skilled in the art the tools to improve the invention by a more sophisticated securities and market maker activity tracking system able to assimilate large volumes of trading activity (DiSalvo, paragraphs [0006]-[0009]). This gives the user the advantage of being able to more quickly and easily identify pattern in stock data.

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 17,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (Patent Number 9514133) in view of DiSalvo (Publication Number 20080183639) and further in view of Manchanda et al. (‘Manchanda’ hereinafter) (Manchanda et al., "Mathematical methods for modelling price fluctuations of financial times series," Journal of the Franklin Institute 344.5 (2007): 613-636).

As per claim 14,
Neither Kursun nor DiSalvo explicitly indicate “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure with regard to a minimum signal to noise ratio”.
However, Manchanda discloses “the processor issues instructions from the tactic tracking, evaluation and identification component, stored in the memory, to: evaluate, via at least one processor, a contact datastructure with regard to a minimum signal to noise ratio” (pages 627,633).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun, DiSalvo and Manchanda because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better understand fluctuations in the stock market and the dynamics of such fluctuations (Manchanda, abstract). This gives the user the advantage of being able to recognize how fluctuations effect market participants.
 
As per claim 15,
Neither Kursun nor DiSalvo explicitly indicate “a signal to noise ratio for the contact datastructure is defined as a ratio of matching ticks to all ticks in the contact datastructure's time series of ticks”.
However, Manchanda discloses “a signal to noise ratio for the contact datastructure is defined as a ratio of matching ticks to all ticks in the contact datastructure's time series of ticks” (pages 627,633).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kursun, DiSalvo and Manchanda because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better understand fluctuations in the stock market and the dynamics of such fluctuations (Manchanda, abstract). This gives the user the advantage of being able to recognize how fluctuations effect market participants.


Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 

With respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of record the applicant argues that “[a]s noted in the Specification, TTEI, e.g., stands for tactic tracking, evaluation and identification. Nearly the entire Application, including the many different embodiments disclosed therein, is directed to the TTEI. The above structural diagram (Figure 16) and logic flow (Figure 5) provide but one example of the TTEI component and its operation” (applicant arguments, pages 14-17). While the applicant argues that there is support for TTEI, the issue is that the disclosure is devoid of any structure that performs the function in the claim and not that TTEI is supported in the specification. A review of figures 5 and 16 that are cited by the applicant as providing structure does not provide support for any type of structure and only indicates a flowchart of steps (in figure 5) and “TTEI component 1641” (figure 16) that only appears as a since box in the drawing and does not appear to contain any structure. Therefore the rejection of record for not disclosing structure that performs the function in the claim is maintained.

With respect to the 35 USC 103 rejections of record, Applicant argues that Kursun does not disclose the limitation “retrieve, via at least one processor, a set of tactic definition datastructures, wherein each tactic definition datastructure specifies a time series of rules that define a tactic” and that “Kursun is merely directed to assessing sentiment, including providing various sentiment weights” (applicant arguments, pages 7-8). Respectfully, it is noted that Kursun discloses a list of entities to track such as portfolio and a custom track of corresponding entities and analogous structures (see column 12, lines 38-42) with formulaic metrics including a time range for tracked entities using temporal signals (see column 12, line 61 through column 13, line 12) where the entities, structures, and formulaic metrics including a time range/temporal signal reads on the claimed set of tactic definition datastructures that specify a time series of rules that define a tactic. It is noted that Kurson is concerned with generating signals for entities based on actual events (see Kurson, column 9, lines 33-45) and that the metrics for tracked entities taught by Kurson can be considered a tactic definition as claimed. Therefore, it is submitted that Kursun in combination with DiSalvo discloses the limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198